NUMBER 13-20-00510-CV

                                 COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                       IN RE CHRISTOPHER WAYNE HOLT


                         On Petition for Writ of Mandamus.


                          MEMORANDUM OPINION
              Before Justices Benavides, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Hinojosa

       Relator Christopher Wayne Holt, proceeding pro se, filed a petition for writ of

mandamus in the above-referenced cause on November 25, 2020. By five issues, relator

seeks to set aside an oral order which apparently holds relator in contempt, but suspends

confinement, for violations of a previous order regarding child custody and possession.

Relator has also filed a “Motion for Suspension of Rules” asking this Court to suspend the

application of the appellate rules that, inter alia, require him to provide a record of the trial

court’s ruling, the applicable reporter’s records, and all documents that are relevant to his

clam for relief. See TEX. R. APP. P. 2; id. R. 52.3(k); id. R. 52.7.
       Mandamus is both an extraordinary remedy and a discretionary one. In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). For mandamus to

issue, the relator must show that the trial court abused its discretion and that no

adequate appellate remedy exists to cure the error. In re N. Cypress Med. Ctr.

Operating Co., 559 S.W.3d 128, 130 (Tex. 2018) (orig. proceeding); In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The

relator bears the burden of proving both requirements. In re H.E.B. Grocery Co., 492

S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam); Walker v. Packer, 827

S.W.2d 833, 840 (Tex. 1992) (orig. proceeding). This burden requires that relator

provide the reviewing court with a sufficient record to establish the right to mandamus

relief. See TEX. R. APP. P. 52.3(k), 52.7; Walker, 827 S.W.2d at 837; In re Carrington,

438 S.W.3d 867, 868 (Tex. App.—Amarillo 2014, orig. proceeding); In re Davidson,

153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus and the limited record provided, is not “of the tentative opinion that relator

is entitled to the relief sought or that a serious question concerning the relief requires

further consideration.” TEX. R. APP. P. 52.8(b). As relator has acknowledged, the record

is deficient insofar as it fails to include documents that are material to relator’s claim for

relief and fails to include transcripts of the relevant trial court proceedings. See TEX. R.

APP. P. 52.7; Walker, 827 S.W.2d at 837; In re Carrington, 438 S.W.3d a t 868; In re

Davidson, 153 S.W.3d at 491. And further, relator has not provided the Court with a

written ruling or the reporter’s records indicating that a clear and specific oral ruling has

been made. See In re State ex rel. Munk, 448 S.W.3d 687, 690 (Tex. App.—Eastland



                                                 2
 2014, orig. proceeding); In re Bledsoe, 41 S.W.3d 807, 811 (Tex. App.—Fort Worth

 2001, orig. proceeding); see also TEX. R. APP. P. 52.3(k)(1)(A) (“The appendix must

 contain . . . a certified or sworn copy of any order complained of, or any other document

 showing the matter complained of.”). Accordingly, we deny relator’s motion for the

 suspension of the appellate rules. We deny the petition for writ of mandamus without

 prejudice.

                                                       LETICIA HINOJOSA
                                                       Justice

Delivered and filed the
2nd day of December, 2020.




                                                3